
	
		II
		112th CONGRESS
		2d Session
		S. 2210
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2012
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that Members of Congress shall not receive a
		  cost of living adjustment in pay during 2013.
	
	
		1.Short titleThis Act may be cited as the
			 No Pay Raise for Congress Act of
			 2012.
		2.No cost of
			 living adjustment in pay of Members of CongressNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living
			 adjustments for Members of Congress) during 2013.
		
